Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION

                                          No. 04-21-00334-CV

     IN THE INTEREST OF L.J.C., X.I.C., Z.S.C., E.A.C., L.C.C., and A.R.G., Children

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-PA-00922
                          Honorable Charles Montemayor, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 2, 2022

AFFIRMED

           Mother (M.G.) appeals the trial court’s order terminating her parental rights to the children.

We affirm.

                                              BACKGROUND

           The six children who are the subject of this case ranged in age from an infant to a six-year-

old at the time of removal. The Department removed the children from Mother’s custody in May

2020 after six months of family based services based on concerns for Mother’s continued drug use

and unsanitary living conditions in the home.            After a six-month extension, a bench trial

commenced via Zoom on July 9, 2021. The trial court heard testimony from the Department’s

family based services worker and the assigned legal caseworker, as well as from Mother and her

counselor. After considering all the evidence, the trial court found the following predicate grounds
                                                                                      04-21-00334-CV


under section 161.001(b)(1) support termination of Mother’s parental rights: failure to complete

her court-ordered family service plan under subsection (O); and continued use of a controlled

substance in a manner that endangered the health and safety of the children under subsection (P).

TEX. FAM. CODE ANN. §161.001(b)(1)(O),(P). The trial court also found that termination of

Mother’s parental rights was in the best interests of all the children. Id. § 161.001(b)(2). The

Department was appointed permanent managing conservator of the children. On appeal, Mother

asserts the evidence is legally and factually insufficient to support the trial court’s best interest

finding.

                                      STANDARD OF REVIEW

       To terminate parental rights pursuant to section 161.001 of the Texas Family Code, the

Department has the burden to prove by clear and convincing evidence that parental rights should

be terminated pursuant to one of the predicate grounds in subsection 161.001(b)(1) and that

termination of parental rights is in the best interest of the child.       TEX. FAM. CODE ANN.

§ 161.001(b)(1), (2). In reviewing the legal sufficiency of the evidence to support these findings,

we look “at all the evidence in the light most favorable to the finding to determine whether a

reasonable trier of fact could have formed a firm belief or conviction that its finding was true.” In

re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009) (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex.

2002)). In reviewing the factual sufficiency of the evidence, we consider disputed or conflicting

evidence. Id. at 345. “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a factfinder could

not reasonably have formed a firm belief or conviction, then the evidence is factually insufficient.”

Id. (quoting In re J.F.C., 96 S.W.3d at 266). Under these standards, the factfinder is the sole judge

of the weight and credibility of the evidence. Id.




                                                -2-
                                                                                                        04-21-00334-CV


                                          CHILDREN’S BEST INTEREST

         Under Texas law, there is a strong presumption that the best interest of a child is served by

keeping the child with a parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). In determining

whether the child’s parent is willing and able to provide the child with a safe environment, the

factors set out in section 263.307 of the Family Code should be considered. See TEX. FAM. CODE

ANN. § 263.307(b). 1 In addition to these statutory factors, in considering the best interest of the

child, a factfinder may also consider the nonexclusive list of factors set forth by the Texas Supreme

Court in Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976). 2 The Holley factors are neither all-

encompassing nor does a court need to find evidence of each factor before terminating the parent-

child relationship. In re C.H., 89 S.W.3d 17, 27 (Tex. 2002). In determining whether termination

of the parent–child relationship is in the best interest of a child, a factfinder may judge a parent’s

future conduct by her past conduct. In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio



1
  These factors include (1) the child’s age and physical and mental vulnerabilities; (2) the frequency and nature of out-
of-home placements; (3) the magnitude, frequency, and circumstances of the harm to the child; (4) whether the child
has been the victim of repeated harm after the initial report and intervention by the Department; (5) whether the child
is fearful of living in or returning to the child’s home; (6) the results of psychiatric, psychological, or developmental
evaluations of the child, the child’s parents, other family members, or others who have access to the child’s home; (7)
whether there is a history of abusive or assaultive conduct by the child’s family or others who have access to the
child’s home; (8) whether there is a history of substance abuse by the child’s family or others who have access to the
child’s home; (9) whether the perpetrator of the harm to the child is identified; (10) the willingness and ability of the
child’s family to seek out, accept, and complete counseling services and to cooperate with and facilitate an appropriate
agency’s close supervision; (11) the willingness and ability of the child’s family to effect positive environmental and
personal changes within a reasonable period of time; (12) whether the child’s family demonstrates adequate parenting
skills, including providing the child and other children under the family’s care with: (A) minimally adequate health
and nutritional care; (B) care, nurturance, and appropriate discipline consistent with the child’s physical and
psychological development; (C) guidance and supervision consistent with the child’s safety; (D) a safe physical home
environment; (E) protection from repeated exposure to violence even though the violence may not be directed at the
child; and (F) an understanding of the child’s needs and capabilities; and (13) whether an adequate social support
system consisting of an extended family and friends is available to the child. TEX. FAM. CODE § 263.307(b).
2
  These factors include, but are not limited to, the following: (1) the child’s desires; (2) the child’s present and future
emotional and physical needs; (3) any present or future emotional and physical danger to the child; (4) the parental
abilities of the individuals seeking custody; (5) the programs available to assist these individuals to promote the child’s
best interest; (6) the plans for the child by these individuals or by the agency seeking custody; (7) the stability of the
home or proposed placement; (8) the parent’s acts or omissions that may indicate the existing parent-child relationship
is improper; and (9) any excuse for the parent’s acts or omissions. In re E.C.R., 402 S.W.3d 239, 249 n.9 (Tex. 2013)
(citing Holley, 544 S.W.2d at 371–72).


                                                           -3-
                                                                                    04-21-00334-CV


2013, pet. denied). The predicate grounds for termination may also be probative of best interest.

In re C.H., 89 S.W.3d at 28.

       Mother’s Continued Drug Use and Failure to Complete Treatment

       There was considerable evidence concerning Mother’s pattern of drug use prior to and

during the pendency of the case. Stephanie Banks, the Department’s Family Based Safety Services

worker, testified the initial referral in December 2019 was for alleged drug use by Mother because

she and her newborn A.R.G. both tested positive for marijuana at the baby’s birth. Banks stated

that Mother has a long history of drug use with “at least three cases with CPS where her children

were born positive for drugs.” Mother also admitted to Banks that she was on probation for DWI.

In an attempt to avoid removal of the children, Mother was referred for a drug and alcohol

assessment, outpatient drug treatment, counseling, and a psychological evaluation. Mother began

the outpatient drug treatment and counseling but was unsuccessfully discharged. Mother only

submitted to some of the random drug tests requested by the Department. Banks testified Mother

completed one hair follicle test that was positive for marijuana. Mother refused to do another test

and admitted to Banks she had relapsed and would test positive. Mother admitted using marijuana

and stated she used it because she felt overwhelmed. To assist Mother, the Department offered

protective childcare for the children who were not in school and listed the grandmother and

Mother’s sister as care-providers under the safety plan. The children were ultimately removed due

to the Department’s concerns about Mother’s continued drug use and lack of engagement and

progress on the services offered, as well as unsafe conditions in the home.

       The Department caseworker assigned to the case after removal, Dietra Marquez, testified

that the children were removed in June 2020, after six months of family based services, due to

Mother’s June 9th drug test being positive for cocaine and marijuana. Thereafter, Mother tested

positive on November 24, 2020 for increased levels of marijuana and tested positive in March


                                               -4-
                                                                                    04-21-00334-CV


2021 for “almost double” the level of marijuana shown on the June 2020 test. Mother failed to

take the drug tests requested after March 2021, including the test requested one to two weeks

before the July 9, 2021 trial. According to Marquez, Mother denied having a substance abuse

problem.

       Mother’s family service plan required her to complete a drug assessment, a psychological

evaluation, individual therapy, domestic violence classes and parenting classes. According to

Marquez, the domestic violence concern arose out of the children’s claims that they were scared

in the home and would “often have to hide in the tub when mom and dad were fighting.” Mother

completed the drug assessment, psychological evaluation, domestic violence classes, and

parenting classes. The drug assessment resulted in a recommendation that Mother continue

outpatient drug treatment. As of the date of trial, Mother had not successfully completed drug

treatment.

       Marquez testified that Mother was currently engaged in services with her third therapist,

having failed to make contact with the first therapist referred by the Department and having failed

to establish a good connection with the second therapist due to disagreements about inpatient drug

treatment. According to Marquez, Mother’s progress in therapy was “pretty minimal.” Mother’s

current therapist, Victoria Caylor, testified she began treating Mother on March 17, 2021 and

Mother has completed seven sessions. The areas of concern are “adjustment disorder with anxiety

and depressed mood, poor decision making, parenting issues, substance abuse issues, lack of

responsibility and accountability.” Mother has made limited progress due to ongoing lack of

accountability and responsibility. Mother admitted past drug use but claimed she was no longer

using drugs. Caylor was aware of Mother’s positive drug test in March 2021 and her failure to

drug test since then; she agreed it was “concerning.” Mother informed Caylor of her prior CPS

history and Caylor was aware that at least three of her other children were born drug-positive.


                                               -5-
                                                                                       04-21-00334-CV


Caylor did not believe it would be safe for the children to be returned to Mother without her taking

accountability and did not believe Mother was ready for reunification.

       Finally, Mother testified that she used marijuana to “deal with everything going on” and

now understands it is not the best option and recognizes her mistakes. Mother conceded that she

has a drug problem and has “for quite a while.” She is still attending outpatient drug treatment.

Mother stated she last used drugs in March 2021 when she tested positive for marijuana, and that

if the court ordered her to do a hair follicle test right now, “it shouldn’t come out positive.” Mother

explained that she “just has not been able to make it” to any drug tests since March 2021. She did

not take the most recently requested drug test because she was already at work when she got the

message and her shift did not end until 10:00 p.m.; she replied to Marquez but did not ask to take

the test the next day. Mother also stated she did not understand how the pre-removal drug test

came back positive for cocaine because she only uses marijuana. Mother asked the court for more

time to continue working with her therapist and doing drug counseling.

       According to Banks and Marquez, the main reason for the children’s removal was the

Department’s concern about Mother’s “persistent relapsing” drug use and the danger it posed to

the children’s safety in the home. Mother had been engaged in an outpatient drug treatment

program since December 2019 without a successful discharge. Marquez testified the Department’s

initial concern about Mother’s relapsing drug use still existed at the end of the case eighteen

months later and supported termination as being in the children’s best interest.

       A trial court may judge a parent’s future conduct by his or her past conduct in determining

whether termination is in the child’s best interest. In re E.D., 419 S.W.3d at 620. Based on the

evidence of Mother’s drug use before and during the case, including having three other children

born drug-positive since 2012, the trial court could have concluded that Mother’s struggle with

continued drug use weighed in favor of termination being in the children’s best interest. Further,


                                                 -6-
                                                                                       04-21-00334-CV


according to Department policy, Mother’s failure to submit to random drug tests when requested

by the Department are considered positive results. See In re C.J.Y., No. 04-20-00009-CV, 2020

WL 3441248, at *5 (Tex. App.—San Antonio June 24, 2020, pet. denied) (mem. op.); see also In

re E.R.W., 528 S.W.3d 251, 265 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (a fact finder

can reasonably infer that a parent’s failure to submit to court-ordered drug tests indicates the parent

is avoiding testing because they were using illegal drugs). Finally, the trial court found by clear

and convincing evidence that Mother continued to use drugs during the case in a manner that

endangered the children’s welfare under subsection 161.001(b)(1)(P), and Mother does not

challenge that predicate finding on appeal. See In re C.H., 89 S.W.3d at 28 (predicate findings

may be probative of best interest).

       Children’s Needs and Desires

       At the time of trial, the six children’s ages were between two and eight years old. The four

oldest children were placed with the maternal grandparents in Kansas. The two youngest children

were living with a foster family in San Antonio with planned placement with the grandparents in

the future. “When children are too young to express their desires, the fact finder may consider that

the children have bonded with the foster family, are well-cared for by them, and have spent

minimal time with a parent.” In re S.J.R.-Z., 537 S.W.3d 677, 693 (Tex. App.—San Antonio 2017,

pet. denied). There was no testimony about the desires of the older children.

       Both Banks and Marquez testified the children have behavioral and mental health issues.

Banks testified that, as part of the family based services offered prior to removal, one of the

children was referred for a psychological evaluation and the children under the age of three were

referred to an Early Childhood Intervention program, but Mother did not follow through with the

services. Banks had concerns for the children during the six months prior to removal based on

unsafe and unsanitary conditions in the apartment as well as Mother’s drug use. Specifically,


                                                 -7-
                                                                                     04-21-00334-CV


during one home visit, Banks observed the children sleeping on soiled mattresses with no sheets,

with piles of dirty clothes around, and roaches crawling on the walls. When she visited the children

at school, Banks learned there were concerns that they had a lot of absences and tardies, came to

school dirty, and got into fights.

        Marquez testified about each child’s particular needs and issues. Eight-year-old L.J.C. has

“some mental health issues” consisting of depressive mood disorders and sometimes acts out

aggressively toward her younger siblings. She also made an outcry of sexual abuse that occurred

at Mother’s sister’s house in San Antonio and was in therapy in San Antonio. The Department

was waiting for Medicaid in Kansas to begin coverage and L.J.C. would then be reengaged in

therapy in Kansas. She was placed with the grandparents in Kansas on June 12, 2021, one month

before trial.

        X.I.C., seven years old, was also placed with the grandparents in Kansas at the same time

as L.J.C. He had “previous mental health concerns” and received in-patient treatment twice at

Clarity for physical aggression. However, Marquez stated he has adjusted well to living with his

grandparents and siblings and is “getting a lot of the love and affection and … attention” that he

needs. X.I.C. has also improved by knowing he will have long-term stability.

        Six-year-old Z.S.C. was placed with the grandparents in Kansas on May 1, 2021, along

with her sibling four-year-old E.A.C. Z.S.C. has been “acting out more in a sexual nature, even

though she has not made an outcry.” The Department has concerns there may have been some

sexual abuse based on her behaviors. On one occasion, the grandfather reported that when he

arrived home from work he saw Z.S.C. running around naked in the garage; E.A.C. was also

undressed but was wearing underwear. Marquez testified Z.S.C. stated she chose to undress and

asked E.A.C. to undress too, but there was no physical touching of any private areas. Z.S.C. also

reported kissing E.A.C. and X.I.C. on the lips.


                                                  -8-
                                                                                     04-21-00334-CV


       E.A.C. had two in-patient admissions to Clarity, a mental health treatment facility, by the

age of four years old. He had “some mood issues, and aggression, and self-harming, and suicidal

thoughts at that time.” He has adapted well to being in Kansas with his grandparents but does

“seem to act out more aggressively towards the siblings, especially Z.S.C., although …

medications seem to be helping and that will have to [be] managed long term.”

       Marquez testified that the two youngest children, three-year-old L.C.C. and two-year old

A.R.G., are placed in a foster home in San Antonio that is meeting all their needs. Testing is

ongoing for L.C.C. based on some indications of autism. Both children require special formula

and are receiving “all-around services for speech, PT, and OT.” L.C.C. recently had surgery to

remove his tonsils and adenoids to improve his breathing and sleeping. The two youngest

children’s need for additional testing and treatment in Texas and the concern about sexual acting

out by some of their older siblings has delayed placement of the two youngest with the

grandparents although that is still a goal.

       Ability of Proposed Placement(s) to meet Children’s Needs and Permanency Goals

       Marquez testified the Department staggered the placement of the four oldest children with

the maternal grandparents because the children’s needs are “significant.” The Department wanted

to give the children and grandparents time to adjust and to ensure the grandparents could meet the

children’s needs. The four oldest children have bonded with their grandparents and have improved

since their placement. Specifically, the children have found “stability within their mental health.”

The grandparents can provide a safe and stable environment for the children and have

demonstrated they can take care of their physical and emotional needs. The grandparents passed

a home study and Mother admitted that their home provides a safe and stable environment for the

children. Marquez stated the transition in getting Medicaid started for the children in Kansas has

been the hardest, but the grandparents are “very dedicated to getting them the help that they need


                                                -9-
                                                                                     04-21-00334-CV


and really talking through their behaviors” and are willing to ask for help. The grandmother

worked for a psychiatrist and has access to help and resources, and she understands the children

have a lot of mental health challenges right now. The grandparents have been active in doing

everything needed to get the children the services they need in Kansas, and have been able to

manage the children’s behaviors during the transition period. The Department’s permanency goal

for the four oldest children is adoption by the grandparents. The foster home where the two

youngest children are placed is able to meet their needs and provides a safe, stable home

environment. The Department’s plan is to reunite the two youngest children with the rest of their

siblings in the grandparents’ home, but if their placement with the grandparents is ultimately not

an option, their current placement would lead to permanency for the two youngest children. In

Marquez’s opinion, termination of Mother’s parental rights was in all the children’s best interests.

       Mother’s Parental Abilities to Meet the Children’s Needs

       Marquez testified that all the children are bonded with Mother. During the pendency of

the case, Mother visited with the children weekly and her visits with the children were appropriate;

she missed less than five visits during the eighteen-month length of the case. After the four oldest

children were placed in Kansas in May and June, 2021, Mother had virtual visits with them.

Mother last saw the two youngest children in early June.

       With respect to whether Mother could provide a safe and stable home for the children,

Banks testified to the unsanitary and unsafe conditions of the home, including a roach infestation,

at the time family based services were initiated. When the children were removed six months later,

Marquez stated they were physically fine but there were still concerns about the condition of the

home that could pose a danger to the children. Specifically, at removal, Marquez observed there

was still a roach infestation throughout the home, with roaches in the beds, the clothes, and “all

over the house,” even crawling over the bottles and formula. Mother told Marquez that she had


                                               - 10 -
                                                                                      04-21-00334-CV


reported the problem to the landlord. At trial, Mother testified she has lived in the same subsidized

apartment for three and one-half years and a lot of the apartments have the same problem with

roaches. She complained to the landlord and he switched pest control companies and the problem

is “pretty much under control.”

       Mother testified she has worked for 711 convenience stores since August 2020. Marquez

stated Mother provided her with a work schedule about six months prior to trial, but no pay stubs.

Mother attributed her failure to fully comply with her family service plan, including completing

requested drug tests, to the difficulty of scheduling classes or tests due to conflicts with her work

schedule and the pandemic. Mother conceded that she has a long CPS history that began in 2012,

but explained that she has always completed the required services so the children have remained

in her care. In this case, Mother stated she “bumped heads” with Banks from the beginning and

got off on the wrong foot with the Department. The dismissal deadline for the case was extended

to eighteen months to provide Mother with additional opportunities to complete drug treatment

and individual therapy. Despite knowing the consequences of a failure to fully cooperate with the

Department, Mother did not successfully complete drug treatment or submit to all requested drug

tests and only reengaged in therapy three months before trial. Mother agreed that she has “a pattern

of trying to do the right thing, and then relapsing since 2012.”

       With respect to the children’s emotional and mental health needs, Mother testified she

could help the children with their mental health issues “in whatever way I can.” She stated the

children have never been separated from her before and she believed a lot of their “acting out” was

due to dealing with the emotions and trauma of the removal; the children did not have “all of these

issues” before their removal. According to Mother, before removal X.I.C. was the only child with

anger issues and L.L.C. did not have any signs of autism, although he was young. Marquez

testified that Mother does not have a full understanding of the children’s mental health issues.


                                                - 11 -
                                                                                       04-21-00334-CV


Mother’s current therapist testified that she herself has made “limited progress,” particularly with

respect to accountability and substance abuse. In her therapist’s opinion, Mother is not ready for

reunification with the children and it would not be safe to return the children to her. Marquez

testified to the Department’s position that Mother has not demonstrated that she can take care of

the physical and emotional needs of the children now or in the future, or that she can provide a

safe home environment particularly in view of the evidence of Mother’s continued drug use.

       Finally, Mother testified she has a relationship with her father and knows the children are

in good hands in his home. Mother requested that the two youngest children be placed with her

father. Mother indicated that she just wants to be involved and maintain contact or visits with the

children. Mother requested that her parental rights remain in place as a possessory or secondary

conservator with her father as the primary or legal conservator of the children.

       Having reviewed the record and considered all the evidence in the appropriate light of each

standard of review, we conclude the trial court could have reasonably formed a firm belief that

termination of Mother’s parental rights was in the best interest of all the children. See In re J.O.A.,

283 S.W.3d at 344-45.

                                            CONCLUSION

       Based on the foregoing reasons, we affirm the trial court’s order terminating Mother’s

parental rights to the children.

                                                    Liza A. Rodriguez, Justice




                                                 - 12 -